
	
		I
		112th CONGRESS
		1st Session
		H. R. 3141
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Welch (for
			 himself and Mr. Davis of Kentucky)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to revise the
		  amount of minimum allotments under the Projects for Assistance in Transition
		  from Homelessness program.
	
	
		1.Minimum allotments under the
			 Projects for Assistance in Transition from Homelessness programSection 524 of the
			 Public Health Service Act (42 U.S.C.
			 290cc–24) is amended to read as follows:
			
				524.Determination
				of amount of allotment
					(a)Determination
				under formulaSubject to subsection (b), the allotment required
				in section 521 for a State for a fiscal year is the product of—
						(1)an amount equal to
				the amount appropriated under section 535 for the fiscal year; and
						(2)a percentage equal
				to the quotient of—
							(A)an amount equal to
				the population living in urbanized areas of the State involved, as indicated by
				the most recent data collected by the Bureau of the Census; and
							(B)an amount equal to
				the population living in urbanized areas of the United States, as indicated by
				the sum of the respective amounts determined for the States under subparagraph
				(A).
							(b)Minimum
				allotment
						(1)In
				generalSubject to paragraph (2), the allotment for a State under
				section 521 for a fiscal year shall, at a minimum, be the greater of—
							(A)the amount the
				State received under section 521 in fiscal year 2010; and
							(B)$750,000 for each
				of the several States, the District of Columbia, and the Commonwealth of Puerto
				Rico, and $100,000 for each of Guam, the Virgin Islands, American Samoa, and
				the Commonwealth of the Northern Mariana Islands.
							(2)ConditionIf
				the funds appropriated in any fiscal year under section 535 are insufficient to
				ensure that States receive a minimum allotment in accordance with paragraph
				(1), then—
							(A)no State shall
				receive less than the amount they received in fiscal year 2010; and
							(B)any funds
				remaining after amounts are provided under subparagraph (A) shall be used to
				meet the requirement of paragraph (1)(B), to the maximum extent
				possible.
							.
		2.Authorization of
			 appropriations
			(a)In
			 generalSubsection (a) of
			 section 535 of the Public Health Service Act (42 U.S.C. 290cc–35) is amended by
			 striking $75,000,000 for each of the fiscal years 2001 through
			 2003 and inserting $150,000,000 for each of fiscal years 2012
			 through 2016.
			(b)Conforming
			 amendmentSection 521 of the
			 Public Health Service Act (42 U.S.C. 290cc–21) is amended by striking
			 fiscal years 1991 through 1994 and inserting fiscal years
			 2012 through 2016.
			
